 


113 S247 : Harriet Tubman National Historical Parks Act
U.S. Senate
2014-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC 
113th CONGRESS2d Session 
S. 247 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2014 
 Referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
AN ACT 
To establish the Harriet Tubman National Historical Park in Auburn, New York, and the Harriet Tubman Underground Railroad National Historical Park in Caroline, Dorchester, and Talbot Counties, Maryland, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Harriet Tubman National Historical Parks Act. 
2.Harriet Tubman Underground Railroad National Historical Park, Maryland 
(a)DefinitionsIn this section: 
(1)Historical parkThe term historical park means the Harriet Tubman Underground Railroad National Historical Park established by subsection (b)(1)(A). 
(2)MapThe term map means the map entitled Authorized Acquisition Area for the Proposed Harriet Tubman Underground Railroad National Historical Park, numbered T20/80,001, and dated July 2010. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)StateThe term State means the State of Maryland. 
(b)Harriet tubman underground railroad national historical park 
(1)Establishment 
(A)In generalSubject to subparagraph (B), there is established the Harriet Tubman Underground Railroad National Historical Park in Caroline, Dorchester, and Talbot Counties, Maryland, as a unit of the National Park System. 
(B)Determination by secretaryThe historical park shall not be established until the date on which the Secretary determines that a sufficient quantity of land, or interests in land, has been acquired to constitute a manageable park unit. 
(C)NoticeNot later than 30 days after the date on which the Secretary makes a determination under subparagraph (B), the Secretary shall publish in the Federal Register notice of the establishment of the historical park, including an official boundary map for the historical park. 
(D)Availability of mapThe official boundary map published under subparagraph (C) shall be on file and available for public inspection in appropriate offices of the National Park Service. 
(2)PurposeThe purpose of the historical park is to preserve and interpret for the benefit of present and future generations the historical, cultural, and natural resources associated with the life of Harriet Tubman and the Underground Railroad. 
(3)Land acquisition 
(A)In generalThe Secretary may acquire land and interests in land within the areas depicted on the map as Authorized Acquisition Areas by purchase from willing sellers, donation, or exchange. 
(B)Boundary adjustmentOn acquisition of land or an interest in land under subparagraph (A), the boundary of the historical park shall be adjusted to reflect the acquisition. 
(c)Administration 
(1)In generalThe Secretary shall administer the historical park in accordance with this section and the laws generally applicable to units of the National Park System, including— 
(A)the National Park System Organic Act (16 U.S.C. 1 et seq.); and 
(B)the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(2)Interagency agreementNot later than 1 year after the date on which the historical park is established, the Director of the National Park Service and the Director of the United States Fish and Wildlife Service shall enter into an agreement to allow the National Park Service to provide for public interpretation of historic resources located within the boundary of the Blackwater National Wildlife Refuge that are associated with the life of Harriet Tubman, consistent with the management requirements of the Refuge. 
(3)Interpretive toursThe Secretary may provide interpretive tours to sites and resources located outside the boundary of the historical park in Caroline, Dorchester, and Talbot Counties, Maryland, relating to the life of Harriet Tubman and the Underground Railroad. 
(4)Cooperative agreements 
(A)In generalThe Secretary may enter into a cooperative agreement with the State, political subdivisions of the State, colleges and universities, non-profit organizations, and individuals— 
(i)to mark, interpret, and restore nationally significant historic or cultural resources relating to the life of Harriet Tubman or the Underground Railroad within the boundaries of the historical park, if the agreement provides for reasonable public access; or 
(ii)to conduct research relating to the life of Harriet Tubman and the Underground Railroad. 
(B)Visitor centerThe Secretary may enter into a cooperative agreement with the State to design, construct, operate, and maintain a joint visitor center on land owned by the State— 
(i)to provide for National Park Service visitor and interpretive facilities for the historical park; and 
(ii)to provide to the Secretary, at no additional cost, sufficient office space to administer the historical park. 
(C)Cost-sharing requirement 
(i)Federal shareThe Federal share of the total cost of any activity carried out under this paragraph shall not exceed 50 percent. 
(ii)Form of non-federal shareThe non-Federal share of the cost of carrying out an activity under this paragraph may be in the form of in-kind contributions or goods or services fairly valued. 
(d)General management plan 
(1)In generalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall prepare a general management plan for the historical park in accordance with section 12(b) of the National Park Service General Authorities Act (16 U.S.C. 1a–7(b)). 
(2)ConsultationThe general management plan shall be prepared in consultation with the State (including political subdivisions of the State). 
(3)CoordinationThe Secretary shall coordinate the preparation and implementation of the management plan with— 
(A)the Blackwater National Wildlife Refuge; 
(B)the Harriet Tubman National Historical Park established by section 3(b)(1)(A); and 
(C)the National Underground Railroad Network to Freedom. 
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. 
3.Harriet tubman national historical park, auburn, New York 
(a)DefinitionsIn this section: 
(1)Historical parkThe term historical park means the Harriet Tubman National Historical Park established by subsection (b)(1)(A). 
(2)HomeThe term Home means The Harriet Tubman Home, Inc., located in Auburn, New York. 
(3)MapThe term map means the map entitled Harriet Tubman National Historical Park, numbered T18/80,000, and dated March 2009. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)StateThe term State means the State of New York. 
(b)Harriet tubman national historical park 
(1)Establishment 
(A)In generalSubject to subparagraph (B), there is established the Harriet Tubman National Historical Park in Auburn, New York, as a unit of the National Park System. 
(B)Determination by secretaryThe historical park shall not be established until the date on which the Secretary determines that a sufficient quantity of land, or interests in land, has been acquired to constitute a manageable park unit. 
(C)NoticeNot later than 30 days after the date on which the Secretary makes a determination under subparagraph (B), the Secretary shall publish in the Federal Register notice of the establishment of the historical park. 
(D)MapThe map shall be on file and available for public inspection in appropriate offices of the National Park Service. 
(2)BoundaryThe historical park shall include the Harriet Tubman Home, the Tubman Home for the Aged, the Thompson Memorial AME Zion Church and Rectory, and associated land, as identified in the area entitled National Historical Park Proposed Boundary on the map. 
(3)PurposeThe purpose of the historical park is to preserve and interpret for the benefit of present and future generations the historical, cultural, and natural resources associated with the life of Harriet Tubman. 
(4)Land acquisitionThe Secretary may acquire land and interests in land within the areas depicted on the map by purchase from a willing seller, donation, or exchange. 
(c)Administration 
(1)In generalThe Secretary shall administer the historical park in accordance with this section and the laws generally applicable to units of the National Park System, including— 
(A)the National Park System Organic Act (16 U.S.C. 1 et seq.); and 
(B)the Act of August 21, 1935 (16 U.S.C. 461 et seq.). 
(2)Interpretive toursThe Secretary may provide interpretive tours to sites and resources located outside the boundary of the historical park in Auburn, New York, relating to the life of Harriet Tubman. 
(3)Cooperative agreements 
(A)In generalThe Secretary may enter into a cooperative agreement with the owner of any land within the historical park to mark, interpret, or restore nationally significant historic or cultural resources relating to the life of Harriet Tubman, if the agreement provides that— 
(i)the Secretary shall have the right of access to any public portions of the land covered by the agreement to allow for— 
(I)access at reasonable times by historical park visitors to the land; and 
(II)interpretation of the land for the public; and 
(ii)no changes or alterations shall be made to the land except by mutual agreement of the Secretary and the owner of the land. 
(B)ResearchThe Secretary may enter into a cooperative agreement with the State, political subdivisions of the State, institutions of higher education, the Home and other nonprofit organizations, and individuals to conduct research relating to the life of Harriet Tubman. 
(C)Cost-sharing requirement 
(i)Federal shareThe Federal share of the total cost of any activity carried out under this paragraph shall not exceed 50 percent. 
(ii)Form of non-Federal shareThe non-Federal share may be in the form of in-kind contributions or goods or services fairly valued. 
(D)Attorney general 
(i)In generalThe Secretary shall submit to the Attorney General for review any cooperative agreement under this paragraph involving religious property or property owned by a religious institution. 
(ii)FindingNo cooperative agreement subject to review under this subparagraph shall take effect until the date on which the Attorney General issues a finding that the proposed agreement does not violate the Establishment Clause of the first amendment to the Constitution. 
(d)General management plan 
(1)In generalNot later than 3 years after the date on which funds are made available to carry out this section, the Secretary shall prepare a general management plan for the historical park in accordance with section 12(b) of the National Park Service General Authorities Act (16 U.S.C. 1a–7(b)). 
(2)CoordinationThe Secretary shall coordinate the preparation and implementation of the management plan with— 
(A)the Harriet Tubman Underground Railroad National Historical Park established by section 2(b)(1); and 
(B)the National Underground Railroad Network to Freedom. 
(e)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act, except that not more than $7,500,000 shall be available to provide financial assistance under subsection (c)(3). 
4.OffsetSection 101(b)(12) of the Water Resources Development Act of 1996 (Public Law 104–303; 110 Stat. 3667) is amended by striking $53,852,000 and inserting $29,852,000. 
Passed the Senate July 9, 2014.Nancy Erickson,Secretary 
